Citation Nr: 1634873	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  07-21 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left hip disability, including as secondary to the service-connected spine disabilities.

2.  Entitlement to service connection for a left leg disability, including as secondary to the service-connected spine disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to January 1980.  This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Cleveland, Ohio.  

In October 2010 the Veteran testified at a hearing at the Cleveland RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  When the case was most recently before the Board in September 2015, it was decided in part and remanded in part.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

Following its review of the record, the Board has determined that further action by the originating agency is required before the Board decides the appeal.

In the September 2015 REMAND, the Board directed the originating agency to provide the Veteran with appropriate VA examinations to determine the nature and etiology of all left hip and left leg disorders present during the pendency of the claims.  The VA examiner was to render a medical opinion for each left hip disorder and each left leg disorder present during the period of the claims as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or permanently by the Veteran's service-connected cervical spine disability and/or his service-connected lumbar spine disability.  If the examiner determined that any such disorder or disorders were not caused or permanently worsened by the Veteran's service-connected spine disabilities, the examiner was to state a medical opinion with respect to each such disorder as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to his period of active duty service, to include the documented in-service automobile accident and fall.  For the purposes of providing the opinions, the examiner was to assume the credibility of the Veteran's statements and testimony. 

The Veteran was afforded VA hip and knee examinations in October 2015.  Unfortunately, the reports of those examinations are not adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

A.  Knee Examination

As an initial matter, it remains unclear whether a left knee disorder has been present during the period of the claim.  The VA examiner did not specifically check the box indicating that the Veteran "does not have a current diagnosis."  Instead, the examiner only indicated that the Veteran's knees were normal despite his complaints of constant knee pain, pain during flexion and extension, and a sense of instability.  X-rays were not taken during the examination.  Although the examiner noted that there was pain on rest and during non-movement, the examiner did not explain the significance of the Veteran's regular use of a cane to ambulate or his complaints of experiencing moderate pain several times per week which resulted in difficulty with prolonged walking, using stairs, and getting up from the bed.  

Additionally, the examiner did not adequately address the etiology of the Veteran's claimed left knee disorder.  In particular, the examiner stated that due to continued suboptimal effort throughout the examination and a lack of new objective medical evidence, it was not possible to determine, without resorting to mere speculation, whether the Veteran's claimed left leg disorder had any correlation to his service-connected neck and back disabilities.  The examiner did not adequately explain why an opinion would require speculation.  The examiner opined that the Veteran's claimed left leg disorder was "less likely than not incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that during service, the Veteran's condition was acute only.  The examiner then indicated that, because there was no chronicity of care, a nexus had not been established.  The Board finds that this opinion is not supported by adequate rationale as the examiner did not adequately consider the Veteran's statements or discuss whether the Veteran's motor vehicle accident or his fall during military service had any impact on his claimed left knee disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that "[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Under these circumstances, the Veteran must be afforded another VA examination to determine the nature and etiology of any left knee disorders present during the period of the claim.

B.  Hip Examination

The VA examiner diagnosed the Veteran's current left hip disorder as "hip strain."  X-rays were not taken during the examination.  Although the examiner noted that there was pain on rest and during non-movement, the examiner did not explain the significance of the Veteran's regular use of a cane to ambulate or his complaints of experiencing moderate pain several times per week which resulted in difficulty with prolonged walking, using stairs, and getting up from the bed.  

Additionally, the examiner did not adequately address the etiology of the Veteran's left hip disorder.  In particular, the examiner opined that due to continued suboptimal effort throughout the examination and a lack of new objective medical evidence, it was not possible to determine, without resorting to mere speculation, whether the Veteran's claimed left hip disorder had any correlation to his service-connected neck and back disabilities.  The examiner did not adequately explain why an opinion could not be provided without resorting to mere speculation.  Similarly, the examiner opined that the Veteran's claimed left hip disorder was "less likely than not incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that during service, the Veteran's condition was acute only.  The examiner then indicated that because there was no chronicity of care, a nexus had not been established.  The Board finds that this opinion is inadequate because the examiner failed to adequately consider the Veteran's statements and did not discuss the impact of the Veteran's motor vehicle accident or his fall that occurred during his military service.  See Nieves-Rodriguez, 22 Vet. App. at 303-304; Stefl, 21 Vet. App. at 124.

Under these circumstances, the Veteran must be afforded an appropriate hip examination to determine the nature and etiology of all left hip disorders that have been present during the period of the claim.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain any outstanding pertinent medical records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, the RO or the AMC should afford the Veteran an examination by a physician who has not provided a prior opinion in this case and who has sufficient expertise to determine the nature and etiology of all left hip and left leg disorders present during the pendency of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state a medical opinion with respect to each left leg disorder and each left hip disorder present during the pendency of the claims as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or permanently worsened by the Veteran's service-connected spine disabilities.  

For each left leg disorder and each left hip disorder present during the period of the claims that the examiner believes was not caused or permanently worsened by the service-connected spine disabilities, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to the Veteran's period of active duty, to include the documented in-service automobile accident and fall.

For purposes of the opinions, the examiner should assume that the Veteran is credible.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Thereafter, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  The case should then be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


